FILED

DEC 12 2019

Clerk, U S District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 19-142-BLG-SPW
Plaintiff,
PRELIMINARY ORDER OF >
VS. FORFEITURE
WILLIAM JAMES WATSON,
Defendant.

 

 

WHEREAS, in the indictment in the above case, the United States sought
forfeiture of any property of the above-captioned person, pursuant to 21 U.S.C.
§ 853, as property used or intended to be used to facilitate the violations alleged in
the indictment, or as proceeds of said violations;

AND WHEREAS, on December 11, 2019, the defendant entered pleas of
guilty to count II of the indictment charging possession with the intent to distribute
methamphetamine, and count III of the indictment charging possession of a firearm

in furtherance of a drug trafficking crime;
AND WHEREAS, the defendant pled true to the forfeiture allegation that
stated that as a result of the offenses charged in the indictment, the defendant shall
forfeit:

e $1,415.43 in United States currency; and
e firearms.

AND WHEREAS, by virtue of said guilty pleas, the United States is now
entitled to possession of the property, pursuant to 21 U.S.C. § 841(a)(1), 21 U.S.C.
§ 853, and Rule 32.2(b)(2), Federal Rules of Criminal Procedure.

ACCORDINGLY, IT IS ORDERED:

1. That based upon the plea of guilty by the defendant to counts II and III
contained in the indictment, and the plea of true to the forfeiture allegation, the
United States is authorized and ordered to seize the following property. This
property is forfeited to the United States for disposition in accordance with the law,
subject to the provisions of to 21 U.S.C. § 853(n)(1):

e $1,415.43 in United States currency;

e Gun case and Winchester 94 rifle (serial number 6141106A);
e Gun case and Winchester Pump rifle (serial number 185129);
e a Winchester 1903 .22 LR rifle (serial number 60915);

e a Springfield XD-45 handgun (serial number $3202739); and

2
e a Ruger .380 ACP handgun (serial number 371026530).

2. That the aforementioned forfeited property is to be held by the United
States in its secure custody and control.

3. That, pursuant to 21 U.S.C. § 853(n)(1), the United States forthwith
shall publish at least once for three successive weeks in a suitable means of general
circulation notice of this order, notice of the United States’ intent to dispose of the
property in such manner as the Attorney General may direct, and notice that any
person, other than the defendant, having or claiming a legal interest in the above-
listed forfeited property must file a petition with the Court within thirty (30) days
of the final publication of notice or of receipt of actual notice, whichever is earlier.
This notice shall state that the petition shall be for a hearing to adjudicate the
validity of the petitioner’s alleged interest in the property, shall be signed by the
petitioner under penalty of perjury, and shall set forth the nature and extent of the
petitioner’s right, title, or interest in the forfeited property and any additional facts
supporting the petitioner’s claim and the relief sought.

The United States may also, to the extent practical, provide direct written
notice to any person known to have alleged an interest in the property that is the
subject of the preliminary order of forfeiture, as a substitute for published notice as

to those persons so notified.
4. That upon adjudication of all third-party interests, this Court will enter a
final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will

be addressed.

DATED this 1 7 ~ day of December, 2019.

Lew 0 whiter

SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE
